OVERTON, Judge.
This cause is before us on petition for writ of certiorari to review the decision of the District Court of Appeal, First District, reported at 350 So.2d 842, because it conflicts with Laws v. State, 356 So.2d 7 (Fla. 4th DCA 1977), and Freber v. State, 352 So.2d 106 (Fla. 4th DCA 1977). We have jurisdiction pursuant to Article V, Section 3(b)(3), Florida Constitution.
Because we have resolved this conflict in State v. Freber, 366 So.2d 426, Supreme Court Case No. 53037, 1978, the writ must be and is hereby discharged.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD and SUNDBERG, JJ., concur.